Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed December 8, 2020.
Claims 1-22 are being examined in this office action.

Election/Restrictions
Applicant's election with traverse of claims 1-32 (corresponding to Species V, Figs. 170-181) in the reply filed on December 8, 2020 is acknowledged.  The traversal is on the ground(s) that  
“The Applicant submits that the Restriction Requirement is unnecessarily narrow and that FIGS. 170-181 should be examined in context with the entire Subject Application. The Examiner has failed to identify other figures in the Subject Application such as, for example, FIGS. 136-150 which are also relevant. FIGS. 170-181 illustrate one or more aspects of a surgical stapling assembly. Other species identified by the Examiner illustrate many other aspects of surgical stapling assemblies that can be combined with the aspect(s) illustrated in FIGS. 170-181 into one surgical stapling assembly. Such combinations are discussed in the Subject Application…Various arrangements combining several aspects disclosed in the Subject Application are discussed.”
This is not found persuasive because although the species in the instant application may be combined to be used together, they are still patentably distinct species and are not obvious variants of each other.
, the requirement is still deemed proper and is therefore made FINAL.
Furthermore, claims 23-32 appear to be directed to a different species other than that corresponding to Figs. 170-181 due to the additional limitations of “a lockout key extending proximally from said staple cartridge on only one of said first side and said second side of said cartridge body” (claim 23, lines 10-11) and “wherein said lockout key is asymmetrical with respect to said longitudinal slot of the cartridge body” (claim 28, lines 10-11). Therefore, examiner interprets claims 23-32 to be withdrawn.
Claims 1-27 are being examined in this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s):
said lockout key comprising a “looped end” and “a slot defined in said looped end” (Claim 5)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of copending Application No. 16/281685 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 3 and 8 would be equivalent to claims 1 and 24 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the limitation “said staple cartridge” in line 23 renders the claim indefinite because it is unclear if this is referring to the staple cartridge, the improper staple cartridge, or the spent staple cartridge previously mentioned in the claim. For examination purposes, examiner interprets said staple cartridge to be equivalent to the staple cartridge mentioned in line 2 of the claim.
All remaining claims are rejected as they depend from rejected independent claim 1.

Allowable Subject Matter
Claims 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
said firing member comprises a pin
said second lockout comprises a lockout arm and a locking aperture defined in said lockout arm configured to receive said pin, wherein said lockout arm is configured to hold said pin to lock said firing member in position
the lockout key is configured to defeat said second lockout by engaging said lockout arm and disengaging said lockout arm from said pin to permit said firing member to be advanced distally through the staple firing stroke when said staple cartridge is seated in said surgical stapling assembly
said firing member comprises a lockout pin extending laterally therefrom
a first lockout comprising a spring member and a locking aperture defined in said spring member, wherein said locking aperture is configured to capture said lockout pin and hold said firing member in position to prevent said firing member from being advanced through said staple firing stroke when said staple cartridge is not seated in said surgical instrument
a second staple cartridge, comprising: a second cartridge body; staples removably stored in said second cartridge body; and a second lockout key, wherein said second lockout key is different than said first lockout key; and a second stapling instrument, comprising: a second staple firing drive comprising a second firing member, wherein said second firing member is movable through a second staple firing stroke; and a second lockout configured to prevent said second firing member from being moved through said second staple firing stroke when said second staple cartridge is not seated in said second stapling instrument, wherein said second lockout key is configured to unlock said second lockout when said second staple cartridge is seated in said second stapling wherein seating said first staple cartridge in said second stapling instrument does not unlock said second lockout, and wherein seating said second staple cartridge in said first stapling instrument does not unlock said first lockout
said first staple cartridge is seatable in said second stapling instrument, wherein said first staple cartridge does not unlock said second staple firing lockout when said first staple cartridge is seated in said second stapling instrument, wherein said second staple cartridge is seatable in said first stapling instrument, and wherein said second staple cartridge does not unlock said first staple firing lockout when said second staple cartridge is seated in said first stapling instrument
a lockout comprising a first end mounted to said frame and a second end configured to releasably hold said pin, wherein said lockout is configured to prevent said firing member from performing said staple firing stroke when said staple cartridge is not seated in said stapling instrument, wherein said firing member places said lockout in tension when said lockout is engaged with said pin and said staple firing stroke is initiated, and wherein said lockout key contacts said lockout to deactivate said lockout when said staple cartridge is seated in said stapling instrument
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





March 24, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731